DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/18/2021 is acknowledged.
Claim 200 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.
Claim Objections
Claim 195 is objected to because of the following informalities:  “A surgical instrument” in line 1 should read “The surgical instrument”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an articulation restriction assembly in claims 184 and 199.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 181-184, 190-196, 198, and 199 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0005705 (Weir).
181. Weir discloses a surgical instrument (surgical instrument 1192) comprising: (a) an end effector (end effector 1157) and (b) a shaft assembly (shaft 1152). The end effector has an ultrasonic blade (as shown in FIG. 83 and disclosed at ultrasonic blade 1544). The shaft assembly proximally extending from the end effector (FIG. 83) and includes (i) a proximal shaft assembly portion (proximal portion of shaft 1152 proximal to flexible neck 1159) defining a longitudinal axis, (ii) an articulation section (flexible neck 1159) positioned between the proximal shaft assembly portion and the end effector and configured to bend in order to laterally deflect the ultrasonic blade relative to the longitudinal axis (FIG. 47, 57, and 83; P0244), and (iii) an acoustic waveguide (waveguide 1160 in FIG. 83 and disclosed as waveguide 1502 in FIG. 47) extending from the shaft assembly to the ultrasonic blade and in acoustic communication with 
182. The narrowed portion comprises a single piece of material (FIG. 47; P0208). 
183. The single piece of material is configured to define a curve while the narrowed portion is bent (FIG. 47; P0209). 
184. The articulation section has an articulation restriction assembly (spacers 1003 which meet the claimed “articulation restriction assembly” language being interpreted under 35 USC 112(f) since they are equivalent to the disclosed retention collars) configured to restrict the lateral deflection of the ultrasonic blade relative to the longitudinal axis (FIG. 52-58; P0217-P0222). 
184. The articulation section has an articulation restriction assembly (gear cluster 1045 which meet the claimed “articulation restriction assembly” language being interpreted under 35 USC 112(f) since they are equivalent to the disclosed retention collars) configured to restrict the lateral deflection of the ultrasonic blade relative to the longitudinal axis (FIG. 64; P0226). 
190. The articulation section has first and second bands (translating members 1170, 1172) with the first band is configured to translate relative to the second band in a first direction to drive articulation of the ultrasonic blade (FIG. 81; P0243-P0244). 

192. The first direction is opposite of the second direction (FIG. 81). 
193. The end effector has a clamp arm (clamp arm 1546) configured to pivot relative to the ultrasonic blade (FIG. 47; P0211). 
194. The ultrasonic blade has a curved profile relative to the longitudinal axis (FIG. 4 and 81). 
195. The surgical instrument has an articulation drive assembly configured to bend the articulation section and the narrowed portion (FIG. 82; P0245). The articulation drive assembly has a first gear (gear 1188), a first band (translating members 1170), and a second band (translating member 1172). Rotation of the first gear in a first rotational direction is configured to simultaneously drive the first band and the second band in opposing directions to thereby bend the articulation section and the narrowed portion (FIG. 82; P0245). 
196. The first gear comprises a bevel gear located at a proximal portion of the shaft assembly (FIG. 82). 
198. The bevel gear is coaxially disposed on the shaft assembly (FIG. 83). 
199. Weir discloses a surgical instrument as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 185-189 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0005705 (Weir) in view of US 2012/0078248 (Worrell).
Weir discloses the invention substantially as claimed as discussed above but does not disclose the articulation restriction assembly having first and second retention collars. Worrell teaches an articulation restriction assembly in the same field of endeavor having first and second retention collars (1232) for the purpose of physically restricting the maximum articulation angle of the articulation section (FIG. 32-33; P0124). Worrell teaches its first and second retention collars are configured to abut each other to restrict the lateral deflection of the end effector (or ultrasonic blade as modified with Weir) relative to the longitudinal axis (FIG. 32-33; P0124). .
Claim 197 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0005705 (Weir) in view of US 2015/0053737 (Leimbach).
Weir discloses the invention substantially as claimed as discussed above but does not disclose the motor. Leimbach teaches a surgical instrument in the same field of endeavor having an articulation drive assembly gear controlled via a motor (FIG. 1; P0218) in order to enable powered articulation (FIG. 1; P0218) and as an equivalent of an articulation drive assembly gear controlled manually (FIG. 1; P0218), as is taught by Weir. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the motor of Leimbach in place of or in addition to the manual control of Weir in order to enable powered articulation and since Leimbach teaches motorized and manual gear control as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katrina Stransky can be reached on 571-270-3843.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771